Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Brunet (US 2019/0222939 A1), teaches an audio amplifier system comprising:
a loudspeaker (Fig. 4: 55) including a voice coil (Fig. 2A: 57) for generating an audio output into a listening environment (Fig. 3A); and

receive an audio input signal (Fig. 4: u);
generate an excursion signal (Fig. 4: i (amount of current drawn)) corresponding to a first excursion level of the voice coil based on the audio input signal (¶ 0032);
limit the excursion signal to reach a maximum excursion level (¶ 0037, limited via control voltage ũ so that excursion is not over maximum level of predetermined range of safe displacement); and
determine a target pressure (p*) (¶ 0050) 
generate a target current signal (i*) based at least on the target pressure (p*) (¶ 0057); and

Brunet fails to teach
determine a target pressure for an enclosure of the loudspeaker based on the maximum excursion level;
generate a target current signal based at least on the target pressure; and
convert the target current signal into a target voltage signal to a target driving signal to drive the voice coil to reach the maximum excursion level.
Additionally, the prior art of record does not make obvious
Claim 10, 19 has/have similar allowable features as claim 1.
Claim 2-9, 11-18, 20 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.